Case 1:15-cv-00543-JFB-SRF Document 441 Filed 12/17/19 Page 1 of 3 PageID #: 26920



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

   EVOLVED WIRELESS, LLC,                         )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )    C.A. No. 15-00543–JFB-SRF
                                                  )
   HTC CORPORATION and                            )
   HTC AMERICA, INC.,                             )
                                                  )
                 Defendants.                      )
   EVOLVED WIRELESS, LLC,                         )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )
                                                       C.A. No. 15-00546–JFB-SRF
                                                  )
   ZTE (USA) INC.,                                )
                                                  )
                        Defendants.               )
                                                  )
                                                  )
   EVOLVED WIRELESS, LLC,                         )
                                                  )
                        Plaintiff,                )
                                                  )
                 v.                               )
                                                  )    C.A. No. 15-00547–JFB-SRF
   MICROSOFT CORPORATION,                         )
   MICROSOFT MOBILE OY and                        )
   MICROSOFT MOBILE INC. (f/k/a NOKIA             )
   INC.),                                         )
                                                  )
                        Defendants.               )

              JOINT STIPULATION REGARDING POST-TRIAL MOTIONS

         WHEREAS, on December 4, 2019, the Court granted the motion for summary judgment

  of patent exhaustion and license filed by defendants HTC Corporation, HTC America, Inc.

  (“HTC”), ZTE (USA), Inc. (“ZTE”) and Microsoft Corporation, Microsoft Mobile OY, and
Case 1:15-cv-00543-JFB-SRF Document 441 Filed 12/17/19 Page 2 of 3 PageID #: 26921



  Microsoft Mobile Inc. (“Microsoft”), and wherein the Court entered judgment in favor of HTC,

  ZTE, and Microsoft, and dismissed all three cases.

         WHEREAS, motions to determine whether this case is exceptional, and for attorneys’

  fees, costs, expenses, and interest are due on December 18, 2019 for HTC, ZTE and Microsoft

  under Fed. R. Civ. P. 54(d), 35 U.S.C. § 285, and 28 U.S.C. § 1927.

         WHEREAS, the parties will conserve resources if the deadline for filing these motions is

  stayed until after appeals are final in all related Evolved Wireless, LLC cases.

         IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

  the deadline for Defendants HTC, ZTE, and Microsoft to file a motion for exceptional case,

  attorneys’ fees, costs, expenses, and interest under Fed. R. Civ. P. 54(d), 35 U.S.C. § 285, and 28

  U.S.C. § 1927, shall be STAYED until thirty (30 days) after all appeals in the related cases have

  been exhausted and the case is remanded to this Court.



   FARNAN LLP                                        PHILLIPS, GOLDMAN, MCLAUGHLIN &
                                                      HALL, P.A.
   By: /s/ Brian E. Farnan
       Brian E. Farnan (No. 4089)                    By: /s/ John C. Phillips, Jr.
       Michael J. Farnan (No. 5165)                     John C. Phillips, Jr. (No. 110)
       919 N. Market Street, 12th Floor                 David A. Bilson (No. 4986)
       Wilmington, DE 19801                             1200 North Broom Street
       (302) 777-0300                                   Wilmington, DE 19806
       bfarnan@farnanlaw.com                            (302) 655-4200
                                                        jcp@pgmhlaw.com
   Attorneys for Plaintiff Evolved Wireless, LLC
                                                     Attorneys for Plaintiff Evolved Wireless, LLC
Case 1:15-cv-00543-JFB-SRF Document 441 Filed 12/17/19 Page 3 of 3 PageID #: 26922



   POTTER ANDERSON & CORROON LLP              MORRIS, NICHOLS, ARSHT &
                                              TUNNELL LLP
   By: /s/ Philip A. Rovner
       Philip A. Rovner (No. 3215)            By: /s/ Rodger D. Smith II
       Jonathan A. Choa (No. 5319)                Rodger D. Smith II (No. 3778)
       Hercules Plaza                             Jeremy A. Tigan (No. 5239)
       P.O. Box 951                               1201 North Market Street
                                                  P.O. Box 1347
       Wilmington, DE 19899
                                                  Wilmington, DE 19801
       (302) 984-6000                             (302) 658-9200
       provner@potteranderson.com                 rsmith@mnat.com
       jchoa@potteranderson.com                   mflynn@mnat.com

   Attorneys for Defendants HTC Corporation   Attorneys for Defendants Microsoft
   and HTC America, Inc.                      Corporation, Microsoft Mobile OY, and
                                              Microsoft Mobile, Inc. (f/k/a Nokia, Inc.)

   RICHARDS LAYTON & FINGER, P.A.

   By: /s/ Travis S. Hunter
       Travis S. Hunter (No. 5350)
       One Rodney Square
       920 North King Street
       Wilmington, DE 19801
       (302) 651-7700
       hunter@rlf.com

   Attorneys for Defendant ZTE (USA) Inc.

   Dated: December 17, 2019


                SO ORDERED this _______ day of ____________________, 2019




                                                 United States District Judge
